July 20, 1966

Honorable Charles A. Allen         Opinion No. C-727
Criminal District Attornev
Harrison County                    Re:   Whether H.B. 442, Acts
P. 0. Box 949                            59th Legislature, 1965,
Marshall, Texas                          R.S., Chapter 576, p.
                                         1255, applies to buck
                                         deer in Harrison County
                                         insofar as the open sea-
                                         son is concerned or
                                         whether H.B. 819, Acts
                                         of the 57th Legislature,
                                         1961, R.S., Chapter 510,
                                         p. 1122, applies to buck
Dear Mr. Allen:                          ueer as to open season.
        You have requested the opinion of this office as
to whether the open season on buck deer in Harrison County
is determined by-H.B. 442, Acts of the 59th Legislature,
R.S., Chapter 576, Page 1255, or by H.B. 819, Acts 57th
Legislature, 1961, R.S., Chapter 510, Page 1122.
        House Bill No. 819, Acts 57th Legislature, provides
by Section 1 thereof that it shall be unlawful for any per-
son to hunt, take or kill any game animal in Harrison Coun-
ty at any time except as provided for in the act. Section
1 further provides for the Game and Fish Commission (now
Parks and Wildlife Department) to promulgate rules and
regulations which might set forth an open season for the
hunting, taking or killing of game animals in Harrison
County.
        House Bill No. 442,   Acts 59th Legislature, reads
in part as follows:
           II. . .and 1t shall be lawful to take
        or kill buck deer in Harrison County dur-
        ing the period from November 15th to
        November 30th, both days inclusive. . . .'I
        House Bill No. 442 is concise and explicit as to
an open season on buck deer in Harrison County. It is the

                          -3497-
Honorable Charles A. Allen, Page 2 (C-727)


latest expression of the Legislature on this topic and
therefore controls over H.B. 819.   Baker v. Compton, 52
Tex. 252 (1879);  Adams v. Rockwall County, 280 S W
(Tex.Comm.App. I$?-,                        118 Tkx: x23,
16 S.W.2d 1063 (192 j.

                       SUMMARY
            House Bill No. 442, Acts 59th Legis-
         lature, 1965, R.S.,  Chapter 576, Page
         1255, controls the open season on buck
         deer in Harrison County.
                              Yours very truly,
                              WAGGONER CARR
                              Attorney General of Texas


                              By:   Q??f&@A
                                      MILTON RICHARDSON
                                    ssistant Attorney General
JMR/br
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Lonny F. Zwiener
Dunklin Sullivan
Thomas Mack
Malcolm Quick
APPROVED FOR THE ATTORNEY GENERAL
By: T, B. Wright




                          -349s